      Case 4:20-cv-00306-AW-MAF Document 7 Filed 08/22/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

LEON MANSON,
      Petitioner,
v.                                               Case No. 4:20-cv-306-AW-MAF
WILLIAM P. BARR, et al.,
     Respondents.
_______________________________/
        ORDER ADOPTING REPORT AND RECOMMENDATION

      Leon Manson initiated this action by filing a “Motion for Appointment of

Counsel Pursuant to 18 U.S.C. § 3006A.” ECF No. 1. The magistrate judge directed

Manson to file a habeas petition on the proper form and to either pay the filing fee

or submit an IFP motion. Manson did nothing, so the magistrate judge deemed the

matter abandoned and now recommends dismissal. ECF No. 4. Manson has filed no

objection to the report and recommendation. The docket shows the report and

recommendation mailed to him was returned as undeliverable because Manson was

no longer at the address he provided. This is further evidence he has abandoned this

litigation, as he was instructed to keep the court apprised of any address changes.

ECF No. 2

      It is now ORDERED that the report and recommendation (ECF No. 4) is

adopted and incorporated into this order. The clerk will enter a judgment that says,



                                         1
       Case 4:20-cv-00306-AW-MAF Document 7 Filed 08/22/20 Page 2 of 2




“This case is dismissed for failure to prosecute and failure to comply with a court

order.” The clerk will close the file.

      SO ORDERED on August 22, 2020.

                                         s/ Allen Winsor
                                         United States District Judge




                                           2
